         Case 1:18-cv-10437-KPF Document 90 Filed 04/16/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTI IERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MATTEL INC.,


                                                   Plaintiff.                CIVIL ACTION
                                                                              18-cv- I 043 7 (KPF)

                         - against -                                         SATISFACTION OF JUDGMENT

AARON'S FASHION STORE. et al.
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                    WHEREAS, a judgment was entered in the above action on the 27 1h day of

March. 2019 in favor of Plaintiff Mattel. Inc. and against Defendant Henan Xuanhua Imp. &

Exp. Trading Co .. Ltd. in the amount of $50.000.00, and said judgment having been satisfied,

and it is certified that there are no outstanding executions with any Sheriff or Marshall.

                        THEREFORE, satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant llenan Xuanhua Imp. & Exp. Trading Co., Ltd ..

          Dated: April 8. 2019                               Respectfully submitted,
          New York. New York
                                                                       EPSTEIN DRA

                                                                       BY:
                                                                                Brieanne Scully S 3711)
                                                                                bscully@ipcounselors.com
                                                                                60 East 42nd Street, Suite 2520
                                                                                New York. NY 10165
                                                                                Telephone:     (212) 292-5390
                                                                                Facsimile:     (212) 292-5391
                                                                                !lttorneyji>r Plaint(!/'
                                                                                Aiatle/, Im.:.
